        6:20-cv-01677-RMG        Date Filed 07/02/20     Entry Number 18        Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                 GREENVILLE DIVISION

Mark Lott,                          )                    Civil Action No. 6:20-cv-1677-RMG
                                    )
                                    )
                    Plaintiff,      )
                                    )                                   ORDER
       v.                           )
                                    )
Jarad Anderson, Timothy Budz        )
Christopher Kunkle,                 )
                                    )
                                    )
                                    )
                    Defendants.     )
___________________________________ )

         Before the Court is the Report and Recommendation (“R & R”) of the Magistrate Judge

(Dkt. No. 16) recommending the Court dismiss Plaintiff’s complaint. For the reasons set forth

below, the Court adopts the R & R as the Order of the Court.

I.       Background

         Plaintiff Mark Lott is proceeding pro se and in forma pauperis. On April 29, 2020

Plaintiff filed the instant action against Jarad Anderson, Timothy Budz, and Christopher Kunkle

(“Defendants”). (Dkt. No. 1). In the complaint, Plaintiff brings claims pursuant to 42 U.S.C. §

1983. Plaintiff alleges that Defendants violated his Fourteenth and Eighth Amendment rights.

(Id. at 4). Plaintiff alleges that on January 13, 2019 and March 12, 2019, Defendants allowed

him to be assaulted by another resident, “K”. (Id. at 5-6).1 Plaintiff contends that after the first

assault, resident “K” was placed on lockdown, but was returned to the unit where Plaintiff was

located. (Id. at 6). In addition, Plaintiff alleges Defendants knew that “K” posed a substantial




1
    The R & R cites the incident dates as January 13, 2019 and March 17, 2019. (Dkt. No. 16 at 1).


                                                     1
      6:20-cv-01677-RMG          Date Filed 07/02/20      Entry Number 18        Page 2 of 4




risk of harm to Plaintiff. (Id.) Plaintiff seeks a restraining order so that he and resident “K” are

not placed in the same unit again, monetary damages, and transfer to a different facility. (Id.)

       On June 10, 2020, the Magistrate Judge issued an R & R recommending the Court

summarily dismiss Plaintiff’s complaint because the claims contained in the instant complaint

are duplicative of claims made by Plaintiff in a previous case. (Dkt. No. 16 at 1); Lott v. Budz, et

al., C/A No. 6:19-cv-01087-RMG (D.S.C.).2

II.    Legal Standard

       A.      Report and Recommendation

       The Magistrate Judge makes only a recommendation to this Court that has no

presumptive weight. The responsibility to make a final determination remains with the Court.

See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The Court may “accept, reject, or modify,

in whole or in part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. §

636(b)(1). This Court must make a de novo determination of those portions of the R & R

Plaintiff specifically objects. Fed. R. Civ. P. 72(b)(2). Where Plaintiff fails to file any specific

objections, “a district court need not conduct a de novo review, but instead must only satisfy

itself that there is no clear error on the face of the record in order to accept the recommendation.”

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (internal

quotation omitted). “Moreover, in the absence of specific objections to the R & R, the Court

need not give any explanation for adopting the recommendation.” Wilson v. S.C. Dept of Corr.,

No. 9:14-CV-4365-RMG, 2015 WL 1124701, at *1 (D.S.C. Mar. 12, 2015). See also Camby v.



2
  The Court takes judicial notice of the Court’s prior Order issued in Lott v. Budz, et al., C/A No.
6:19-cv-01087-RMG, at Dkt. 92 (D.S.C. June 8, 2020) (adopting the R & R as the Order of the
Court and granting Defendants’ motion for summary judgment). Philips v. Pitt Cty. Mem. Hosp.,
572 F.3d 176, 180 (4th Cir. 2009) (courts “may properly take judicial notice of matters of public
record.”).


                                                     2
       6:20-cv-01677-RMG           Date Filed 07/02/20    Entry Number 18        Page 3 of 4




Davis, 718 F.2d 198, 200 (4th Cir.1983). Plaintiff did not file objections in this case, and the R

& R is reviewed for clear error.

III.    Discussion

        After a review of the R & R, the Court finds the Magistrate Judge ably concluded that

Plaintiff’s complaint is barred by claim preclusion, or res judicata. Under this doctrine, a final

judgment on the merits of an action bars the parties from re-litigating the issues that were or

could have been raised in the prior action. Pueschel v. United States, 369 F.3d 345, 354 (4th Cir.

2004). In order for res judicata to apply, the following elements must be met: (1) a final

judgment on the merits in a prior suit; (2) the identity of the cause of action in both suites; and

(3) the same parties or their privities in the two suits. Id. at 543-55. To determine whether the

same cause of action is brought in both suits, the court ascertains whether the claim in the new

litigation “arises out of the same transaction or series of transactions as the claim resolved by the

prior judgment.” Pittston Co. v. United States, 199 F.3d 694, 704 (4th Cir. 1999).

        In this case, Plaintiff alleges Defendants failed to protect him from resident “K”’s attacks

on January 13, 209 and March 12, 2019. (Dkt. No. 1 at 5-6). Plaintiff previously brought these

claims regarding these attacks against the same Defendants, and the claims were adjudicated on

the merits and dismissed with prejudice. Lott v. Budz, et al., C/A No. 6:19-cv-01087-RMG, at

92 (D.S.C. June 8, 2020). Thus, Plaintiff’s claims in the instant matter are barred by claim

preclusion or res judicata.

IV.     Conclusion

        For the foregoing reasons, the Court ADOPTS the R & R of the Magistrate Judge (Dkt.

No. 16) as the order of the Court and DISMISSES Plaintiff’s complaint without issuance and

service of process.

        AND IT IS SO ORDERED.


                                                     3
     6:20-cv-01677-RMG       Date Filed 07/02/20   Entry Number 18   Page 4 of 4




                                              s/ Richard M. Gergel_________________
                                              Richard M. Gergel
                                              United States District Judge


July 2, 2020
Charleston, South Carolina




                                              4
